CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment # 673/675 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated August 31, 2015 on the financial statements and financial highlights of Davidson Multi-Cap Equity Fund, a series of Advisors Series Trust.Such financial statements and financial highlights appear in the 2015 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania October 22, 2015
